Exhibit 10.23

 

 

 

R.R. DONNELLEY & SONS COMPANY
PERFORMANCE UNIT AWARD (2012 PIP)

This Performance Unit Award (“Award”) is granted as of March 3, 2014 (the “Grant
Date”), by R. R. Donnelley & Sons Company (the “Company”) to XXXXXXXXX
(“Grantee”).  

1.Grant of Award.  This Award is in recognition of your hard work and dedication
over the last several years and is granted as an incentive for the Grantee to
remain an employee of the Company and share in the future success of the
Company.  The Company hereby credits to Grantee XXXXX stock units (the
“Performance Units”), subject to the restrictions and on the terms and
conditions set forth herein.  This Award is made pursuant to the provisions of
the R. R. Donnelley & Sons Company 2012 Performance Incentive Plan (“2012
PIP”).  Capitalized terms not defined herein shall have the meanings specified
in the 2012 PIP.  Grantee shall indicate acceptance of this Award by signing and
returning a copy hereof.  

2.Determination of Achievement; Distribution of Award.  

(a)The number of shares of common stock, par value $1.25 per share, of the
Company (the “Common Stock”) payable in respect of the Performance Units will be
determined based on the attainment of Cumulative Free Cash Flow against the
“Cumulative Free Cash Flow Matrix” as shown on Attachment A hereto.  Promptly
following the filing of the Company’s Annual Report on Form 10-K for the year
ended December 31, 2016 (or promptly following such earlier date as of which,
pursuant to Section 4 hereof, to be made), the Committee (as defined in the 2012
PIP) shall determine the attainment against the Cumulative Free Cash Flow Matrix
of the Company’s Cumulative Free Cash Flow.  

(b)Distribution with respect to this Award shall be made to Grantee as soon as
practicable following the determination described in (a) above but no later than
60 days thereafter.  Distribution of this Award may be made in Common Stock,
cash (based upon the fair market value of the Common Stock on the date of
distribution) or any combination thereof as determined by the Committee.  

3.Dividends; Voting.  

(a)No dividends or dividend equivalents will accrue with respect to the
Performance Units.  

(b)Grantee shall have no rights to vote shares of common stock represented by
the Performance Units unless and until distribution with respect to this Award
is made in Common Stock pursuant to paragraph 2(b) above.

4.Treatment upon Separation or Termination.

(a)Notwithstanding any other agreement with Grantee to the contrary, if Grantee
terminates his employment for Good Reason (as defined in the Grantee’s
employment agreement) or the Company terminates the Grantee’s employment without
Cause (as defined in the Grantee’s employment agreement) the Performance Units
shall vest and be payable, if at all, on the same terms and conditions that
would have applied had Grantee’s employment not terminated (i.e., performance
measured on December 31, 2016).

1

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding any other agreement with Grantee to the contrary, if
Grantee’s employment terminates by reason of death or Disability (as defined as
“total and permanent” disability under the Company’s long-term disability plan
for senior executives), fifty percent of any unvested Performance Units shall
vest and become payable, assuming the attainment of target performance (100%
achievement) or, if greater, based on actual performance through the date of
death or determination of Disability.

(c)If Grantee’s employment terminates by reason of retirement on or after age 65
or by reason of a Qualifying Retirement (together, “Retirement”), a pro-rated
portion of the Performance Units shall vest and be payable, if at all, on the
same terms and conditions that would have applied had Grantee’s employment not
terminated (i.e., performance measured on December 31, 2016).  The pro-rated
portion of the Performance Units shall be determined by multiplying the total
number of Performance Units by a fraction, the numerator of which is the total
number of days between March 3, 2014 and the date of Grantee’s termination by
reason of Retirement and the denominator of which is 1033.  A “Qualifying
Retirement” is defined as

(i) Grantee is an active participant in a Company sponsored retirement benefit
plan and is eligible to commence benefits thereunder at the time of cessation of
employment and the Company has not terminated Grantee’s employment for cause (a
Grantee that is a participant in the Retirement Benefit Plan of R.R. Donnelley &
Sons Company (the “RR Donnelley Pension Plan”) is eligible to commence benefits
under the plan if Grantee is eligible to commence benefits under the traditional
formula of the RR Donnelley Pension Plan, or would have been eligible to
commence benefits under the traditional formula of the RR Donnelley Pension Plan
had Grantee been a participant in the traditional formula of the RR Donnelley
Pension Plan during his or her service with R.R. Donnelley & Sons Company and/or
any subsidiary at the time of cessation of employment);

(ii) Grantee is not an active participant in a Company sponsored retirement
benefit plan but Grantee would have been eligible to commence benefits under the
traditional formula of the RR Donnelley Pension Plan had Grantee been a
participant in the traditional formula of the RR Donnelley Pension Plan during
his or her service with the Company and/or any subsidiary at the time of
cessation of employment; or

(iii) a cessation of employment that the Committee determines is a Qualifying
Retirement.

 

(d)Notwithstanding any other agreement with Grantee to the contrary, if
Grantee’s employment is terminated by the Company for Cause or is terminated by
Grantee other than for Good Reason or by reason of Retirement, any unvested
Performance Units shall be forfeited.    

5.Treatment upon Change in Control.  Notwithstanding anything provided in the
2012 PIP or any other agreement with Grantee to the contrary, upon the
Acceleration Date associated with a Change in Control, all of the Performance
Units shall vest and become payable at the fifty percent payout level with
respect to that number of shares of Common Stock that would be payable or, if
greater, based on actual performance through the Change in Control Date.

 

 

2

 

--------------------------------------------------------------------------------

 

6.Withholding Taxes  

(a)As a condition precedent to the issuance to Grantee of any shares of Common
Stock pursuant to this Award, the Grantee shall, upon request by the Company,
pay to the Company such amount of cash as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award.  If Grantee shall fail to advance the Required Tax
Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to Grantee.

(b)Grantee may elect to satisfy his obligation to advance the Required Tax
Payments by any of the following means:  (1) a cash payment to the Company, (2)
delivery to the Company of previously owned whole shares of Stock for which
Grantee has good title, free and clear of all liens and encumbrances, having a
fair market value, determined as of the date the obligation to withhold or pay
taxes first arises in connection with the Award (the “Tax Date”), equal to the
Required Tax Payments, or (3) directing the Company to withhold a number of
shares of Common Stock otherwise issuable to Grantee pursuant to this Award
having a fair market value, determined as of the Tax Date, equal to the Required
Tax Payments or any combination of (1)-(3).  Any fraction of a share of Common
Stock that would be required to satisfy such an obligation shall be disregarded
and the remaining amount due shall be paid in cash by Grantee.  No certificate
representing a share of Common Stock shall be delivered until the Required Tax
Payments have been satisfied in full.  For purposes of this Award, the fair
market value of a share of Common Stock on a specified date shall be determined
by reference to the closing stock price in trading of the Common Stock on such
date, or, if no such trading in the Common Stock occurred on such date, then on
the next preceding date when such trading occurred.

7.Miscellaneous  

(a)The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith,
and will use reasonable efforts to comply with all laws and regulations which,
in the opinion of counsel for the Company, shall be applicable thereto.

(b)Nothing in this Award shall confer upon Grantee any right to continue in the
employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.

(c)No interest shall accrue at any time on this Award or the Performance Units.

(d)This Award shall be governed in accordance with the laws of the state of
Illinois.  

(e)This Award shall be binding upon and inure to the benefit of any successor or
successors to the Company.

(f)Neither this Award nor the Performance Units nor any rights hereunder or
thereunder may be transferred or assigned by Grantee other than by will or the
laws of descent and

3

 

--------------------------------------------------------------------------------

 

distribution or pursuant to beneficiary designation procedures approved by the
Company or other procedures approved by the Company.  Any other transfer or
attempted assignment, pledge or hypothecation, whether or not by operation of
law, shall be void.

(g)The Committee, as from time to time constituted, shall have the right to
determine any questions that arise in connection with this Agreement or the
Performance Units.  This Agreement and the Performance Units are subject to the
provisions of the Plan and shall be interpreted in accordance therewith.

(h)If there is any inconsistency between the terms and conditions of this Award
and the terms and conditions of the Employment Agreement, the terms and
conditions of the Employment Agreement shall control.

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

R. R. DONNELLEY & SONS COMPANY

By:

 

 

 

Name:   Thomas Carroll

Title:     EVP, Chief Human Resources Officer

 

 

 

All of the terms of this Agreement are accepted as of this ____ day of
_________, 2014.

 

 

 

 

___________________________

Grantee:  

 

 

4

 

--------------------------------------------------------------------------------

 

Attachment A

 

DEFINITIONS:

“Free Cash Flow” for a fiscal year shall be equal to net cash provided by (used
in) operating activities of continuing operations for such year less capital
expenditures (as reported in the Financial Statements) for such year.  Free Cash
Flow shall be adjusted by the Committee, as it shall deem reasonably necessary
and appropriate, to avoid any increase or diminution in the opportunity conveyed
by the Performance Units that could result from (i) (whether at the time of or
subsequent to) any acquisition or disposition of any business or division
(whether by merger, stock purchase or sale, sale or purchase of assets, or
otherwise) made by the Company or (ii) other significant events that in the
Committee’s judgment  have caused an increase or diminution in the opportunity
conveyed by the Performance units (including, but not limited to, significant
changes in financial or capital structure, significant regulatory changes, or
significant changes in tax laws).

“Cumulative Free Cash Flow” shall equal the sum of the Free Cash Flow amounts
for the years ended December 31, 2014, 2015 and 2016.

“Financial Statements” shall mean the Company’s consolidated financial
statements included in the Company’s Annual Report on Form 10-K filed for the
applicable year.

 

CUMULATIVE FREE CASH FLOW MATRIX:

The attainment of Cumulative Free Cash Flow shall be compared to the matrix
below to determine the payout under the Performance Units, if any.  

PSU Targets

 

 

2014

2015

2016

TOTAL

 

FCF

FCF

FCF

FCF

Shares

target (100%)

$

410

 

$

450

 

$

450

 

$

1,310

 

309,000

 

 

 

 

 

 

 

 

Achievement level

 

Payout level

 

 

 

 

 

> = 98

%

100%

 $

1,284

 

309,000 

 

95 - 98

%

90%

 $

1,245

 

278,100 

 

90 - 94

%

80%

 $

1,179

 

247,200 

 

85 - 89

%

70%

 $

1,114

 

216,300 

 

80 - 84

%

60%

 $

1,048

 

185,400 

 

75 - 79

%

50%

 $

983

 

154,500 

 

< 75

%

0%

 

—

 

— 

 



5

 

--------------------------------------------------------------------------------

 

Notes:

  

FCF = Cash flow provided by (used in) operating activities continuing operations
less capital expenditures

 

 

 

 

  

FCF targets may require adjustment by the HRC based on business acquisitions or
disposition or other significant events.

 

6

 